Case: 14-11078      Document: 00513071423         Page: 1    Date Filed: 06/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11078
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 9, 2015
GREGORY D. ROWE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

RUBEN GONZALEZ, State of Texas Judge; UNITED STATES
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT; BRENDA H.
DUMAS; PACE REALTY CORPORATION,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-655


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Gregory D. Rowe moves for leave to proceed in forma pauperis (IFP) on
appeal to challenge the dismissal of his civil complaint for failure to prosecute.
For the following reasons, we grant Rowe’s motion for leave to proceed IFP on
appeal, dispense with further briefing, vacate the district court’s judgment,
and remand the case to the district court for further proceedings.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11078    Document: 00513071423     Page: 2   Date Filed: 06/09/2015


                                 No. 14-11078

      Rowe is economically eligible to proceed IFP on appeal. See Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982). Rowe has also raised a nonfrivolous
issue for appeal with respect to whether the district court considered him to be
economically ineligible for arbitrary or erroneous reasons and abused its
discretion by denying his motion for reconsideration of the order denying him
leave to proceed IFP in the district court. See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983); Flowers v. Turbine Support Div., 507 F.2d 1242, 1244 (5th
Cir. 1975), superseded by statute on other grounds as recognized in Thompson
v. Drewry, 138 F.3d 984, 985-86 (5th Cir. 1998). The district court denied Rowe
leave to proceed IFP based on his and his spouse’s combined income. However,
Rowe asserted in his motion for reconsideration that he did not have a spouse
who lived with him and that his income was about to be lowered as he had
reported in his IFP motion. He provided documents that substantiated these
assertions. In addition, his assertion that he lived apart from his alleged
spouse was consistent with his underlying complaint about being denied
housing with his future wife.
      On the merits of the appeal, Federal Rule of Civil Procedure 41(b)
authorizes the dismissal of an action for failure to prosecute or comply with a
court order. FED. R. CIV. P. 41(b). For the reasons stated above, the district
court likely abused its discretion in ordering payment of the filing and
administrative fees. Accordingly, the district court also abused its discretion
in dismissing Rowe’s complaint for failure to prosecute.       See Coleman v.
Sweetin, 745 F.3d 756, 766 (5th Cir. 2014).
      MOTION GRANTED; VACATED AND REMANDED.




                                       2